Title: To Thomas Jefferson from Joseph Bryan, 4 November 1808
From: Bryan, Joseph
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Windsor N.C. Novr. 4th. 1808.
                  
                  I much regret that a circumstance So painful as the loss of a most Sincere and affectionate friend Should be the cause of my present communication, but it is the common fate of all mankind to die and what is more to be lamented is, that with their bodies their Virtues sink into oblivion on the night of the 24th. Ultimo my friend & Brother in law Wm. Keais Esqr. Collector of the Port of Washington made his Exit in consequence of which the office filled by him has become Vacant,—that it should be again filled by a person of abilities and known integrity is a matter; the importance of which will no doubt Suggest itself to you, I am informed that much Contention is likely to take place relative to the appointment, of a successor to the late Collector, there being two applicants, Mr Henry K. Keais and Mr. Jordan Sheperd, with the latter you are personally acquainted and with the former it is my present object to make you acquainted so far as such a Communication as the present will admit of Mr Keais the present applicant for the collectorship has been brought up in the office, he was their during the three years I was in the office and altho quite young, from his attention to and correctness in Business, it was left to his entire management the greater part of the time, he has Since I left Washington Occasionally been to the West Indies but for the two last years has resumed his former Station in the Custom house and discharged all the principal duties of the office, that he is a Man of talents and Strict integrity will be admitted by every man who has ever known him—added to this Sir your Knowledge of Mr Sheperd, ought to lead you to a belief that he is not after the office for his own private emolument, but that he is (as is generally believed) endeavouring to get the place for a man who is so conscious of his own want of merit that he dare not risque an application in his own name, but the most Substantial and well founded Objection to Mr Sheperd is that he Should at a time like the present abandon his ground as a Republican, the present year has tried the patriotism of every man who had any thing to loose, and about the time of the Election in August, there was no man in North Carolina, (if report be true) who was more Violent against the measures of the administration, than Mr Sheperd—I can vouch for his being an anti-embargoist, as are his petitioning freinds and many of them Violent federalists. as I understand Misrepresentations with regard to the politics of Mr Keais is about to be made through you to the Authority who appoints, by some of his enemies at Washington, I feel it particularly my duty to say that he is a warm Republican, is now and ever has been an admirer of the present administration, and would not Vote for Mr Kennedy at the last Election on Account of his declaring himself opposed to the measures of the last Congress. he is descided and firm in his opinions, and on proper occasions uses Sufficient warmth to discover his zeal for the good of the great Republican cause
                  You will excuse my having intruded so far as to make such a lengthy communication on this Subject but the nature of the case seemed to me to require it, I felt it my duty towards Mr Keais, and my duty towards you for fear misrepresentation Might, make you act Contrary to what your own Judgment would suggest If You were in possession of Correct information on the Subject,—
                  I am Very Respectfully Your Most Obt Servant
                  
                     Jos. H. Bryan
                     
                  
               